Case: 2:17-cv-00998-EAS-EPD Doc #: 235 Filed: 04/29/20 Page: 1 of 1 PAGEID #: 12166

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
IN RE: E. I. DU PONT DE NEMOURS CASE NO, 2:13-MD-2433
AND COMPANY C-8 PERSONAL
INJURY LITIGATION JUDGE EDMUND A. SARGUS, JR.
This document relates to: CHIEF MAGISTRATE JUDGE

ELIZABETH P. DEAVERS

Travis and Julie Abbott v. E. I. du Pont de
Nemours and Company, Case No.
2:17-cvy-00998

 

ORDER

 

Upon consideration of DuPont’s Unopposed Motion for Stay and Approval of Supersedeas
Bond, the Court GRANTS DuPont’s Motion, approves the supersedeas bond, and stays the
execution of the Court’s April 7, 2020 judgment and the April 17, 2020 Order entering the parties’
Stipulation on prejudgment interest during the pendency of any post-trial motions and any
subsequent appeal and appellate proceedings.

IT IS SO ORDERED.

f ga-20 [4

DATE EDMUMDA. SARGUS, JR.
UNITED STATES DISTRICT JUDGE
